           Case 1:19-cr-00416-AKH Document 52 Filed 12/07/20 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
 UNITED STATES OF AMERICA,                                       :
                                                                 :
                                                                 :   SCHEDULING ORDER
                                                                 :
                     against
                                                                 :   19 Cr. 416(AKH)
 Dariel Polanco and Dauri Polanco,                               :
                                                                 :
                                                                 :
                           Defendant.                            :
                                                                 :
                                                                 :
 --------------------------------------------------------------- x

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 The conference previously scheduled for December 8, 2020 is hereby adjourned.

The parties are hereby ordered to appear for a pre-trial conference on December 9, 2020 at

11:00a.m., which conference will be held via the following call-in number:

                 Call-in number: 888-363-4749

                 Access code: 7518680

                 To ensure that the call proceeds smoothly and to avoid disruption, the Court

directs those calling in (other than counsel) to mute their telephones. Additionally, all

participants are directed to call in 5 minutes prior to the start of the conference.

                 Finally, no later than December 7, 2020, at 5:00 p.m., the parties shall jointly

submit to the court (via the email address HellersteinNYSDChambers@nysd.uscourts.gov) a list

of all counsel expected to appear on the record, along with their contact information.



                 SO ORDERED.

Dated:           December 7, 2020                    ____________/s/___________________
                 New York, New York                        ALVIN K. HELLERSTEIN
                                                           United States District Judge
